COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  In Re: Purported Mechanical and                  §               No. 08-16-00291-CV
  Materialman’s Lien Claim of Lien Against
  Pellicano Business Park, L.L.C.,                 §                  Appeal from the

                        Appellant.                 §            County Court at Law No. 7

                                                   §             of El Paso County, Texas

                                                   §              (TC# 2012-DCV06341)

                                               §
                                             ORDER

       Appellant’s brief was due to be filed on November 9, 2017. The Court has previously
granted Appellant five extensions of time in which to file her brief. The Court notified Appellant
that the most recent extension was final and informed her that no further extension motions would
be considered. Despite that warning, Appellant has filed a sixth extension motion, and she further
requests that the record be supplemented with the reporter’s record of a contempt hearing held on
June 6, 2016. Appellant previously requested preparation of the transcriptions for contempt
hearings held on June 3, 2016, June 6, 2016, October 5, 2016, and October 18, 2016. In an order
dated March 15, 2017, the Court ordered that the court reporter was not required to prepare and
file the records from any of these contempt hearings because the Court does not have jurisdiction
to review contempt orders in a direct appeal. Accordingly, Appellant’s motion to supplement the
record is DENIED. Further, Appellant’s request for another extension of time in which to file her
brief is DENIED. The Court hereby gives notice to Appellant of its intention to dismiss the appeal
for want of prosecution because she has failed to timely file her brief. All other relief requested in
the motion is DENIED.
                       IT IS SO ORDERED this 15th day of November, 2017.

                                                       PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.